DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Meginniss et al. discloses:
 A single-phase brushless high-speed motor, characterized in that the motor comprises (preamble, patentable weight not given):
an outer housing (30) having a cylindrical structure with two open ends and a hollow interior (Fig 2-5);
a stator assembly (64) disposed within the outer housing (30) and in detachable connection therewith (Fig 3); 
the stator assembly (64) including a coil bobbin (not labeled, but by 74, Fig 5), in the central part of which a through hole (by 72) is defined for connection, stator coils (74) wound around the outer surface of the coil bobbin where a coil-receiving recess is provided for receiving the stator coils (74, Fig 5 – see annotated Fig below), and 
a stator core (70,76,78) disposed in the outer surface of the coil bobbin, 
laminated sheets having a thickness for reducing eddy-current loss of the motor, being used for magnetic conduction and constituting the magnetic circuit of the motor 
However, neither Meginniss et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the stator core being made from laminated silicon-steel sheets having a thickness of 0.2mm or less, two opposite ends of the tooth portions being provided with a first magnetic yoke and a second magnetic yoke that can be respectively inserted into the through hole; the tooth portions of the stator core being engaged with each other to form an inner hole of the stator; the first magnetic yoke and second magnetic yoke of the stator core being inserted into the through hole of the coil bobbin respectively from both sides; and the core blocks forming a ring-shaped structure as the stator assembly through the first magnetic yoke and the second magnetic yoke; and a rotor assembly disposed within the inner hole of the stator and comprising an integral bearing, one end of the integral bearing being connected to an impeller, and the other end being mounted around magnets, which form magnetic body having two poles; wherein a Printed Circuit Board (PCB) assembly is mounted on the coil bobbin (21).”. 
	 Claims 2-10 are allowable based on their virtue of depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834